 504DECISIONSOF NATIONAL LABOR RELATIONS BOARDthat Respondent make Scariot and Sella whole for loss of earnings suffered as a resultof the discrimination against them,by payment of a sum of money equal to whatthey would have earned on the Gilbertsville project between November 15, 1962, andthe date 5 days after notification to them as prescribed above, less net earnings duringsaid period,net earnings to be computed on a quarterly basis as inF.W. WoolworthCo.,90 NLRB 289, with interest computed as inIsis Plumbing & Heating Co.,138NLRB 716.I shall recommend that Respondent post at its regular meeting place,and at the Gilbertsville project if it is still being manned by Respondent's referralsand Marino is still there engaged,copies of the attached notice marked"Appendix."On the basis of the foregoing findings of fact and upon the entire record in thiscase, I make the following:CONCLUSIONS OF LAW1.Local 542,InternationalUnion of Operating Engineers,AFL-CIO,isa labororganization within the meaning ofthe Act.2.Ralph A.Marino is an employer engaged in commercewithin themeaning ofthe Act.3.By causing Marino to terminate the employment of Scariot and Sella on theGilbertsville project onor about November 15, 1962, because they werenot membersof or clearedby it,RespondentLocal542 engaged in unfair labor practices definedin Section 8 (b) (2) and(1) (A) of the Act.4.The aforesaid unfair labor practices affect commerce within the meaning ofSection 8(6) and(7) of the Act.[Recommended Order omitted from publication.]Cramp Shipbuilding&Drydock CompanyandThomas J. Jen-kins, Callistus J. Kelly,George SantoroLocal 329, International Brotherhood of Boilermakers,Iron Ship-builders, Blacksmiths,Forgers and Helpers of America, AFL-CIOandThomas J. Jenkins,Callistus J. Kelly,George Santoro.CasesNos. 4-CA-3241, 4-CA-3256, 4-CA-32.90, 4-CB-996, 41-CB-999, and 4-CB-1013.March 10, 1965DECISION AND ORDEROn November 30, 1964, Trial Examiner Paul Bisgyer issued hisDecision in the above-entitled proceeding, finding that the Respond-ents had engaged in certain unfair labor practices as alleged in thecomplaint and recommending that they cease and desist therefromand take certain affirmative action, as set forth in the attachedTrial Examiner's Decision.Thereafter, the Respondent Union filedexceptionsto the Trial Examiner's Decision and a supportingbrief.The General Counsel filed a brief in support of the TrialExaminer's Decision and subsequently filed cross-exceptions to theTrial Examiner's Decision and a brief in support of these cross-exceptions and in answer to Respondent Union's exceptions andbrief.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with these cases to a three-memberpanel [Members Fanning, Brown, and Jenkins].151 NLRB No. 60. CRAMP SHIPBUILDING & DRYDOCK COMPANY505The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered theTrialExaminer'sDecision, the exceptions, cross-exceptions, andbriefs, and the entire record in these cases, and hereby adopts theTrialExaminer's findings,' conclusions, and recommendations.ORDERPursuant to Section 10(c) of the National Labor Relations Act,as amended, the Board adopts as its Order the Recommended Orderof the Trial Examiner, and orders that Respondent Cramp Ship-building & Drydock Company, its officers, agents, successors, andassigns, and Respondent Local 329, International Brotherhood ofBoilermakers, Iron Shipbuilders, Blacksmiths, Forgers and Helpersof America, AFL-CIO, its officers, agents, and representatives, shalltake the action set forth in the Trial Examiner's RecommendedOrder.'Contraryto the Respondent Union's contention,we find there Is no Inconsistency Inthe Trial Examiner's finding that on January 3 neither Schindler nor Fischer demandedthat the delinquent employees be discharged,and his conclusionary finding that Kellywas discharged on January 3. It seems clear thatwhat the TrialExaminer meant byhis earlier finding is that no words of discharge were used by Schindler or Fischer onJanuary 3,and by his later finding that as a result of Schindler's refusal to acceptKelly's reinstatementfee,Kelly's temporary suspension on January 3 in fact became afinal discharge.TRIAL EXAMINER'S DECISIONSTATEMENTOF THE CASEThis proceeding,withall the parties represented,was heard before Trial ExaminerPaul Bisgyer,on May 4 and 5, 1964,in Philadelphia,Pennsylvania,on the consolidatedcomplaintof the General Counsel I and the separate answers ofCramp Shipbuilding& Drydock Company,herein called the RespondentCompany or Company, and Local329, InternationalBrotherhoodof Boilermakers,Iron Shipbuilders,Blacksmiths,Forgers andHelpers ofAmerica, AFL-CIO, herein called the Respondent Union orUnion.In issue are the questionswhether theRespondentCompany, atthe instanceof the Respondent Union, discharged the Charging Parties Thomas J. Jenkins, Cal-listusJ.Kelly, and GeorgeSantoro, for reasons other than their failure to tenderperiodic dues required to maintain membership in good standing pursuant to a con-cededly validunion-security agreement,and thereby violatedSection 8(a) (3) and (1)of the NationalLaborRelations Act, as amended,and whether the Respondent Unioncaused such discrimination in violation of Section 8(b)(2) and(1) (A) of the Act.At the conclusion of the hearing,the partieswaived oralargumentbut thereafterfiled briefswhichwere givencarefulconsideration.The Respondents'motions todismiss the complaint in its entirety,on which rulingwas reserved,are now denied inaccordancewith myfindings and conclusionsset forth below.Upon theentire record,and from my observation of the witnesses, I make thefollowing:FINDINGS AND CONCLUSIONS1.THE BUSINESS OF THE RESPONDENT COMPANYThe Company,a Pennsylvania corporation,operates a shipyard in Philadelphia,Pennsylvania,for the repair and conversion of ships. In the course of its operations,1 The charges In Cases Nos.4-CA-3241 and 4-CB-996 were filed on February 3, 1964;In Cases Nos.4-CA-3256 and 4-CB-999 on February 12, 1964; and in Cases Nos. 4-CA-3290 and 4-CB-1013 on March 16, 1964Copies of these charges were also served byregistered mail on the respective Respondents on the dates the charges were filed. 506DECISIONSOF NATIONAL LABOR RELATIONS BOARDthe Company annually performs services valued in excess of $1 million, of whichservices exceeding $50,000 in value are performed for enterprises whose annual out-of-State shipments of goods amount to more than $50,000. The Company also per-forms services valued in excess of $100,000 per year, which have a substantial impacton national defense.I find that the Company is engaged in commerce within the meaning of Section2(6) and (7) of the Act and that it will effectuate the policies of the Act to assertjurisdiction herein.H. THE LABOR ORGANIZATIONINVOLVEDThe parties agree, and I find, that the Respondent Union is a labor organizationwithin the meaning of Section 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. The evidence1.Theunion-security agreement; the Charging Parties' suspensionfor nonpayment of duesAt all materialtimes,the Respondents have been parties to a collective-bargainingagreementcovering the Company's hourly production and maintenance employeesThis agreement contains a concededly valid union-security provision requiring, as acondition of employment, membership in good standing in theunion "inaccordancewith the Constitution and By-Laws of the Union." 2Under the Union's constitution,dues are payable the first day of each month (article 7, section 2) and a member whopermits his dues to become 2 months in arrears is automatically suspended from therights and privileges of membership. (Article VI, section 1.)The constitution fur-ther provides for the reinstatement of such delinquent members upon the paymentof certain prescribed fees .3It is undisputed that on January 1, 1964,4 employee-members Thomas J. Jenkins,an outside machinist, Callistus J. Kelly, a pipefitter, and George Santoro, a painter,were delinquent in the payment of their monthly dues and lost their membership ingood standing. In addition, there were two other individuals whose delinquency wasalso called to the Company's attention at the same time but with respect to whom noclaim of discrimination is asserted.One was Dominic Grecco, a paint foremanexcluded from the bargainingunitas a supervisory employee, and the other JamesMock, an outside machinist, who was promoted to a supervisory position shortlyafter notification of his dues delinquency.2.The Union's notification to the Companyof delinquent employees; their layoffOn Friday afternoon, January 3, Walter Schindler, the Union's business agent, tele-phoned Robert Morrison,5 the Company's timekeeper, after an unsuccessful attempt2 The complete contractual provision reads, as follows:All employees shall become members of the Union after a period of thirty (30) daysafter the effective date of this Agreement, and all new employees hired hereaftershall become members of the Union within five weeks and shall remain members ofthe Union in good standing in accordance with the Constitution and By-Laws of theUnion as a condition of employment. [Article I, section 3 ]a ArticleVI, section 2, entitled "Reinstatement of Members Suspended for Non-In order for such member to be recorded again in good standing, he shall per-sonally make application for reinstatement with the Lodge having jurisdiction wherehe is working, and shall be obligated to pay, in addition to his financial delinquencies,including all death and disability delinquencies, a reinstatement fee in an amountdetermined by the subordinate body, such fee, however, to be not less than Twenty-fiveDollars ($25) and not more than One Hundred and Fifty Dollars ($150). The ap-plication for reinstatement and the member's reinstatement receipt shall show thefull amount collected and shall bear the full name and signature of the applicantAUnlessotherwiseindicated,all dates refer to 1964.6Morrison was then new at his job, having first been employed as assistant timekeeperon November 1, 1963, and thereafter being promoted to timekeeper at the end of Decem-ber.In the latter capacity, his duties have included keeping time records of employees,maintaining craft seniority lists, recording hirings, discharges, and layoffs, and keeping"personnelaction memos." CRAMP SHIPBUILDING & DRYDOCK COMPANY507to reach Morrison's superior, Joseph G. McCann, the Company's controller and indus-trial relations manager.Morrison testified that Schindler advised him that a numberof employees, whose names Schindler's secretary read off, were delinquent in the pay-ment of their dues and therefore were no longer members in good standing. Theindividualsmentioned were Kelly, Jenkins, Santoro, Grecco, and MockMorrisonfurther testified that Schindler said absolutely nothing about the named employees'employment status 6 or the action he (Morrison) was to take and, being new in thejob and not having previously encountered this problem, he turned to Walter Fischer,the head union steward, who was in the office at the time, and asked him what he wasrequired to do.According to Morrison, Fischer referred him to the union-securityprovision in the bargaining contract, told him that the named employees were notallowed to work because they were not members in good standing, and added that he(Morrison) or someone on behalf of the Company should notify these employees oftheir dues delinquency.Morrison specifically denied that Fischer told him that thesemen "could be discharged or lose their seniority." In answer to his inquiry, Morrisontestified, as to how he would know when the men were back in good standing, Fischerstated that they would have a "reinstatement receipt."Schindler's version of his telephone call to Morrison was that, in accordance withcustomary procedures where employees defaulted in payment of their dues, he toldMorrison "to knock-off" the above-named employees because they were delinquent.Although Schindler testified that he meant by his quoted language that the employeesshould be discharged, there is other testimony by Schindler to indicate that "knockingoff" an employee did not necessarily mean a permanent discharge but simply a layoffuntil the employee remedied his default by paying a reinstatement fee.Thus, Schind-ler testified that on prior occasions when he had directed the Company "to knock off"Kelly and other employees because of their dues delinquency, these employeesreturned to their jobs without loss of seniority after being reinstated in the Union onpayment of a reinstatement fee. Indeed, this appears to have been the past practicefor handling of delinquent employees.Concerning the January 3 episode, Steward Fischer gave the following testimony:He was present in the field office when Timekeeper Morrison received a telephone callfrom the Union and was given a list of the delinquent employees.He himself thenspoke over the telephone to the girl in the union office who also read off the namesto him.The "office" then informed him that, according to the collective-bargainingagreement, the delinquent employees had lost their jobsHe thereupon told Morrisonthat the named individuals were to be discharged and if the Company wanted to,they could be retained as new employees.When Morrison inquired whether this wasthe proper procedure, Fischer replied in the affirmative and advised Morrison to havethe Company notify the named employees that they had lost their jobs. Fischerfurther testified that a short while later Morrison resumed the conversation and askedhim whether he had "to knock [the delinquent employees] off" immediately and thathe answered that the employees could finish the day. Later in his testimony, Fischeradded that he also advised Morrison that the delinquent employees were required togo to the union hall "to get themselves straightened out down there." Fischer furthertestified thatMorrison then asked him how he would know whether the delinquentemployees were "straightened out" with the Union and that he (Fischer) answeredthat "they would have a receipt, a card, an okay from the union that their affairswere ironed out there and could be brought back," and retained "as new employees,"if the Company had work for them.Morrison, although still employed as timekeeper at the shipyard, impressed me asa disinterested, forthright witness whose testimony is consistent with the events thatfollowed the Union's notification of the employees' dues delinquency.Accordingly,I credit his above account and find that neither Schindler nor Fischer demanded onJanuary 3 that the delinquent employees be discharged.Immediately after the foregoing conversations,Morrison informed ForemanGrecco, who happened to be in the field office at that time, that the Union had notifiedhim that Grecco was delinquent in the payment of his dues and was no longer a"A letter received by the Company on January 10 confirming this conversation alsodoes not state what action the Company was expected to take on account of thesedelinquencies.In this connection,Morrison testified that his pretrial affidavit takenby a Board agent was incorrect insofar as it states that on January 3 Schindler toldhim that if these men did not pay up their dues they were subject to discharge throughthe loss of seniority under the terms of the Respondents'contract.In explanation,Morrison further testified that this was information Industrial Relations ManagerMcCannhad conveyed to him a weekafterMorrison's above telephone conversation withSchindler. 508DECISIONS OF NATIONAL LABOR RELATIONS BOARDmember in good standing and that consequently the Company could not permit himto work until he was reinstated.7Morrison also told Grecco to convey this informa-tion to Santoro, who worked under him and was also in default in the payment ofhis dues.8According to Santoro, he first became aware of his dues delinquency thesame Fridayafternoonwhen Steward Fischer so informed him at his work stationand directed him to go to the union hall to get reinstated or "we'll pull your card outof the rack and you won't be able to go back to work." Fischer denied seeingSantoro that Friday. In light of the pattern of events herein, I have no reason todisbelieve Santoro's testimony.9At the closeof theirworkday, Grecco and Santoro went to the union hall wherethey met Fischer.Although Grecco. as a supervisory employee, was unquestionablyexcluded from the bargaining unit and not subject to the requirements of the union-securityagreement,he was concerned over retaining his union membership and pro-tecting his seniority in the event he lost his foreman's position.'0For this reason,Grecco asked Fischer what he could do about his dues delinquency and Fischer repliedthat he would have to see Schindler the following Monday (January 6). Fischer alsotold him that he could not return to work unless he was reinstated and that all themen who were delinquent in the payment of their dues would lose their seniority.11On the same Friday, January 3, Timekeeper Morrison also personally notified Kellyand Mock that they were delinquent in the payment of their dues and would not bepermitted to work until they regained their good standing in the Union.12 Jenkinsreceived his notification later in theevening onhis return from a test run of a vesselthat was undergoingrepairs.At that time his foreman, Richard K. Lowery, informedhim that he was laid off because of his dues delinquency and that he was required toreport to the union office to straighten out this matter.13Morrison, before leavingthe office for the day, also attached a similar message to Jenkins' timecard which thelatter read when he clocked out of the shipyard.3.The delinquent employees' efforts to regain membershipin good standingon January 6On the following Monday morning, January 6,14 Foreman Grecco and employeesSantoro, Jenkins, and Kelly went to the union hall separately, to straighten out theirdelinquency withBusinessAgent Schindler, as they were instructed to do.First toarrive were Grecco and Santoro who entered the hall together.Grecco, with Santoroat his side, spoke to Schindler about being reinstated. Schindler gave each of themreinstatementapplication cards which they filled out and handed back to Schindlertogether with the required $100 reinstatement feeSchindler, in turn, issued receiptsto them acknowledging their payments.According to Grecco, he asked Schindlerwhether his seniority would be affected by his delinquency if he paid the reinstate-7 To be sure, Greece, as a supervisory employee, was not subject to discharge forfailing to maintain membership in good standing as required by the union-security con-tract.Morrison testified that he was unaware of this fact at that time but learned aweek later that he was mistaken in advising Grecco that he could not work until heremedied his defaultGrecco also testified that lie knew that "as a foreman . . theyweren't even supposed to pull . .[his] card, but . . [he] just let them go aheadand do what they wanted to do The union was running everything . . . [a]s far asour protection" was concerned.8 The foregoing facts are based on the combined, uncontradicted testimony of Morrisonand Greece which I credit9 As indicated above and later in this Decision,I find Fischer'stestimony unreliablein other respects as well"Article III of the bargaining agreement provides that"If a leaderinan or foremanisnot retained in that capacity, his original date of hire shall be his seniority "11Both Grecco and Santoro testified to their meeting with Fischer on Friday eveningand Grecco testified to the content of the discussions.Fischer apparently denied havinghad such a meeting with Grecco and Santoro that FridayI find Greece's and Santoro'stestimony worthy of belief and consistent with their undoubted interest to take im-mediate steps to preserve their employment rights12 It appears from Kelly's testimony that just before Morrison notified him of hisdelinquency,Steward Fischer made a similar announcement to him and other delinquentmembers who were present in the field office on this occasion.12 This finding is essentially a composite of the significant aspects of the testimony ofMorrison,Jenkins, Lowery, and Yard Superintendent Adrianus Thomassen14Union Business Agent Schindler was absent from the union office during theJanuary 4and 5 weekend. CRAMP SHIPBUILDING & DRYDOCK COMPANY509ment fee 11 and Schindler replied that he did not think that it would. Santoro, whodid not participate in the conversation, corroborated Grecco except that he testifiedthat he understood that Grecco spoke for both of them.Schindler testified that Grecco and Santoro came to the union hall that Mondaymorning to straighten out their dues delinquency.He further testified that on thisoccasion he told Grecco that he could not stop him from working because of hissupervisory position.As for Santoro, Schindler testified, he informed him that, sincethe Company had requested the Union to refer four painters to the shipyard, whichwas Santoro's classification, Santoro could return to work but as a new employee.Schindler also testified that he did not think that his statement concerning Santoro'sstatus as a new employee elicited any discussion.He specifically denied saying toSantoro that his seniority would not be affected if he paid his reinstatement fee.Moreover, he denied saying this to Grecco and asserted that "I wouldn't say it becauseI already knocked him off, so he would lose his seniority." 16On cross-examinationby the General Counsel, however, Schindler conceded that it was very possible thatGrecco asked about the status of his seniority, although he could not honestly saywhether or not Grecco did.I find Grecco's testimony plausible and trustworthy that, in answer to his inquiry,Schindler told him that, if he paid his reinstatement fee, he did not think that hisseniority would be affected by his previous failure to pay his dues It is quite clearthat retention of his seniority in the bargaining unit was a prime concern of Greccoand that understandably he would seek assurance that it would remain unimpaired.Whether or not Schindler's answer to Grecco was also intended to apply to Santoroneed not be determined since I am convinced that Schindler accepted Santoro's rein-statement fee unconditionally without the faintest suggestion that his employmentstatus was not thereby completely remedied. I do not believe, as Schindler testified,that he informed Santoro that he could not return to work except as a new employee.Indeed, as hereinafter discussed, Santoro testified, without contradiction, that whenSchindler told him on the following Wednesday, January 8, in the field office in thepresence of others, that he had lost his seniority because of his prior dues defaultand that he could only work as a new employee, he angrily demanded that Schindlerrefund the $100 reinstatement he had previously paidShortly after Grecco and Santoro left the union office, Jenkins arrived.Theme hediscussed his dues delinquency with Schindler who at first told him that he could notreturn to work unless he paid the required $100 reinstatement fee. Jenkins statedthat he did not have that money with him, but offered to pay his dues arrears.Schindler, however, rejected this offer.Jenkins testified that during his conversation with Schindler, Kelly entered the unionoffice and Schindler "got all excited."He further testified that Schindler refused toaccept a check that Kelly offered in payment of his reinstatement fee, asserting that"over [Kelly's] .. . big mouth a lot of men in the yard were going to get in troubleover him."This was an apparent reference to Kelly's activity in connection with theelimination of a checkoff provision during the August 1963 contract negotiations,which will be more fully considered later. Jenkins also testified that Schindler statedthat he would accept Jenkins' money but not Kelly's, although Jenkins repeated that hedid not have the money at that time.Making no headway with Schindler, Kelly andJenkins walked out of the union office.According to Jenkins, when he reached hiscar, Schindler called him back and told him he could go to work that day, which hedidThe next morning, January 7, Jenkins returned to the union office, filled out areinstatement application, paid his $100 reinstatement fee, and went to work.As hewas walking to his assigned area in the shipyard, he accosted Yard SuperintendentThomassen and informed him that it had cost him $100 to go to workKelly's account of his efforts to persuade Schindler on January 6 to reinstate himin the Union is essentially the same as Jenkins' except that it was more detailed.Thus,Kelly testified that he repeatedly tendered Schindler a $100 bank check in paymentof his reinstatement fee, which Schindler stubbornly refused to accept, asserting thathe was "through" and would never work out of the Union. Kelly also quoted Schind-ler as calling him "nothing but a-trouble maker" who was the "cause of all theseother men going delinquent" since he was "the one that had ... the check off systemknocked out."Kelly also testified that Schindler told him that he could complainto the National Labor Relations Board but that it would do him no good.15As indicated above, Grecco was concerned about his seniority in the bargaining unitin the event he lost his foreman's position.10 It is surprising that Schindler should so testify since, according to him, the phrase"knocked off" meant discharged, yet he also testified that he knew Grecco could not bedischarged because of his supervisory position 510DECISIONS OF NATIONAL LABOR RELATIONS BOARDSchindler did not contradict Jenkins' testimony concerning the latter's offer to payhis dues arrears instead of the required reinstatement fee and his expressed desire toreturn to work.However,Schindler denied telling Jenkins that he could resumeworking without first paying his reinstatement fee which was necessary in order toregain membership in good standing.Regarding Kelly, there is no dispute that he, in the presence of Jenkins,unsuccess-fully tried to induce Schindler to accept his tendered reinstatement feeAccordingto Schindler,he refused the tender because, as he then stated to Kelly, Kelly "in thepast.went delinquent too many times"and that the Union was"having too muchtrouble as far as dues would go and [that Kelly] . . . didn't look like he wanted tobecome a union man and retain his membership"Kelly, however,denied that hisprior delinquencies were mentioned on this occasion.17Schindler further testifiedthat he "possibly"raised his voice to Kelly because Kelly pursued him around theunion office trying to pay his reinstatement fee.Although Schindler denied sayingto Kelly that he was "through"and would never work out of the Union,Schindleralso testified that, as long as he was business agent, he would prevent Kelly fromsecuring a union book, and emphasized that, even if he no longer held that position,he would, as he "stated quite often,"continue in these effortsto bar Kelly from unionmembership.When questioned whether he also accused Kelly of causingthe check-off to be"knocked out"and other employees to become delinquent, Schindler admittedthat he "would say something on that order" to Kelly because he did "know . .[that Kelly] was one of the men" who brought up the subject of eliminating the check-off at a union meeting in anticipation of the August 1963 contract negotiations, whileSchindler was absent from the State. Schindler also testified that he "possibly" toldKelly that he could go to the National Labor Relations Board but that it would be auseless effort.I credit Jenkins'and Kelly's versions of their meeting with Schindler on January 6insofar as their testimony conflicts with Schindler. Specifically, I find that Schindlerinformed Jenkins that he could return to work that morning, although he did nothave the funds with which to pay his reinstatement feeThe likelihood that Schindlergranted this permission is indicated by the testimony of Timekeeper Morrison, whom Ihave previously found to be a credible witness, that the same morning Steward Fischeradvised him that Jenkins and Mock, another employee who had defaulted in thepayment of dues, were permitted to resume work.Additionally,in light of the evi-dence developed in this case,I am not convinced that Schindler told Kelly on Janu-ary 6 that the reason be refused to accept his proffered reinstatement fee was his priordelinquencies.4.The employees' return to the shipyard the same morningHaving paid their reinstatement fee and filled out the necessary reinstatementapplication forms at the union office, Grecco and Santoro went to the shipyardGrecco immediately reported to Timekeeper Morrison that he had paid his reinstate-ment fee and exhibited the receipt Schindler had given him.After inspecting thereceipt,which Steward Fischer had previously advised Morison would serve as evi-dence that the delinquency was straightened out, Morrison handed Grecco his time-card, which he had kept aside with the cards of other delinquent employees. Thereis some conflict in the testimony whether at this time Santoro accompanied Greccointo the field office and also exhibited his receipt to Morrison,as Grecco and Santorotestified,or whether,asMorrison testified,Grecco had informed him that Santoro wasin the yard and had a similar receipt, and Morrison relied on this representation andgave Grecco Santoro's timecard.This conflict,however, need not be resolved because,in either case, Santoro was permitted to return to work on the basis ofhis havingpaid his reinstatement fee.Grecco and Santoro thereupon punched in and resumedwork.Jenkins also went to work at the shipyard after receiving permission from Schindlerto do so.lsAccording to Morrison, early that Monday morning, Steward Fischerinformed him that it was all right for Jenkins and Mock to returnto work.The17Ashereafter discussed,theUnion contends that it rejectedKelly'stendered rein-statement fee because of his prior delinquencies.18There is a divergence in testimony,which it is not necessary to settle,as to whetherJenkins reporteddirectlytoTimekeeper Morrison before resumingworkJenkins testi-fied that he did speak to Morrison first and told him that Schindler approved his returnto work and that Morrison stated that he hoped Jenkinswas rightsincehe did not wantto get into trouble forlettingJenkins return.Morrison,on the other hand,testifiedthat Jenkins'foreman had advised him later in the day that Jenkinswas working CRAMP SHIPBUILDING & DRYDOCK COMPANY511evidence shows that these employees did work that day without exhibiting a "rein-statement receipt." 19Fischer contradicted Morrison's testimony, protesting that hedid not have any authority to tell Morrison who could or could not work, which, ofcourse, is plainly contrary to Fischer's entire course of conduct. I credit Morrison,whom I have found to be a reliable witness.Unsuccessful in his efforts to regain his membership in the Union, Kelly, like theothers, went directly to the shipyard from the union hall.There he informed Mor-rison of his inability to achieve reinstatement because, unlike the treatment accordedthe other employees, Schindler refused to accept his tendered $100 reinstatement fee.In response, Morrison explained to Kelly that he could not permit him to return towork without first being reinstated in the Union.This was a fact of which Kelly waswell aware.Kelly thereupon left Morrison to speak to Union President Finn, who was employedin the shipyard.When he located Finn, Kelly related his experience with Schindlerat the union hall and showed Finn the $100 bank check that he had offered andSchindler had rejected.Kelly then brought Finn to the field office to have his employ-ment status clarified.During the course of the ensuing conversation, Kelly stated toMorrison that his failure to work was due to the Union and that he presumed he hadnot lost his job but was off or on leave until he straightened out with the Union.20Morrison then assured Kelly that he could return to work when he was reinstatedin the Union.Thereafter, Finn invited Kelly to attend a union meeting which wasscheduled to be held the next day, January 7, to meet and discuss his problem with theInternational Vice President Moran, who was going to be present.5.Kelly's conversation with International Vice President Moran on January 7concerning Schindler's rejection of his tendered reinstatement feeOn Tuesday evening, January 7, before the meeting convened, Kelly met withInternational Vice President Moran. In the presence of Union President Finn, Kellyoutlined his entire situation to Moran, including his tender of the reinstatement feeto Business Agent Schindler and its rejection.Moran commented that so long asKelly had a job at Cramp's shipyard, Schindler was powerless to prevent his rein-statement.Moran also stated that he would take this matter up with Schindler andFinn.During this conversation Schindler entered the union hall, seized Kelly, orderedhim to leave, and denounced him in foul language.As Kelly was departing, Finn toldKelly that he would see him in the yard the next morning to apprise him of the out-come of Moran's discussion with Schindler.6.The events at the shipyard Wednesday morning, January 8EarlyWednesday morning, before the employees started to work, Schindler, withthe Company's permission, called a meeting of employees at the shipyard to considera matter unrelated to the issues here involved.However, toward the close of thismeeting, Schindler raised the question concerning the employees who had defaultedin the payment of their dues.He referred to his opposition to the elimination of thedues checkoff in the negotiations which produced the current collective-bargainingcontract and the action of the membership in overruling him and thereby creating a"hardship on the Local."He thereupon announced that all delinquent employees"had lost their jobs and ... [as a consequence] had lost their seniority." 21At aboutthis point, Schindler, who testified that he had noticed Jenkins in the audience, leftthe platform from which he was addressing the employees and proceeded to the fieldoffice to speak to Yard Superintendent Thomassen.In the meantime, while the above meeting was in progress, Kelly, in accordancewith the suggestion that Union President Finn had made to him the night before,appeared at the shipyard to learn from Finn the outcome of International Vice Pres-identMoran's discussions with Schindler concerning his reinstatement.Observingthat no employees were around, Kelly entered the field office and in Timekeeper Mor-rison's private office engaged him in a conversation.Kelly related what Moran hadtold him Tuesday night, specifically, that Schindler was required to accept Kelly's19Foreman Lowery testified that he had verifiedwitheitherMorrison or Yard Super-intendent Thomassen that Jenkins was permitted to work on January 6.20Kelly testified that he was prompted to make this statement because "If you'ie outfor three days,you lose your job."21Foreman Grecco quoted Schindler as sayingthat "[d]ue to all this trouble thatwas going on with Kelly,all the men that were delinquent in their dues will lose theirseniority and would have to be discharged " 512DECISIONSOF NATIONAL LABOR RELATIONS BOARDreinstatement fee so long as he still had a job at Cramp's shipyard. In the courseof this conversation, Steward Fischer entered Morrison's office, shouting, "All thosemen that went delinquent ... are to be fired." 22Shortly thereafter, Schindler arrived at the field office and spoke to Yard Super-intendent Thomassen about the employees whose dues delinquencies he had previ-ously called to the Company's attention.Schindler pointed out that Jenkins wasworking; criticized the Company's action in permitting the delinquent employees towork, contrary to his instructions; and demanded, in words to the effect, that they belaid off or "knocked off."He also requested Thomassen to summon these employeesto the office.23Accordingly, Foreman Grecco and Santoro were directed to the fieldoffice,which they did. Schindler then told Santoro that he had lost his job andseniority.However, Schindler added that since the Company was hiring four newpainters,he could remain on the job as one of them.24 According to Santoro's cred-ible and undisputed testimony, when Schindler informed him that he had lost his job,he cursed Schindler for taking his $100 reinstatement fee 2 days before; Greccothen interjected that Schindler ought to refund the $100 to Santoro and Schindleranswered that it was too late; and as Santoro was leaving, Schindler told Santoro thathe could go back to work but without seniority.25On this occasion, Schindler alsoinformed Grecco that he had lost his seniority as a result of his delinquency.It does not appear that Jenkins was called to the field office, as Schindler hadrequested. In any event, Jenkins did not go there.However, the first time he learnedthat his job was in jeopardy and that he had lost seniority was when he heard Schind-ler's announcementat the early morning meeting.This prompted him immediatelyto speak tohis foreman,Lowery, about it.Although Lowery told him to go to work,less thanan hourlater,under instructions from Yard Superintendent Thomassen,Lowery returned and informed Jenkins that he was laid off because he had lost hisseniorityand othermachinistsin laid-off status now had greater seniority than he andwere therefore entitled to replace him.26Following his layoff, Jenkins spoke toSchindler and inquired why he was let go after paying his reinstatement fee. Schindlerreplied that he was not the only one to go but that all the delinquent employees werein the same situation. Schindler also stated that Jenkins had lost his seniority becauseof his delinquencyand, as a result,other laid-off machinists had priority to his job.When Jenkins inquired why Mock, another delinquent employee, was retained, Schind-ler answered that Mock was made a foreman because his servicesin runningcertainengines were needed.7.The Respondents' formal discharge actionOn the same Wednesday, January 8,27 Joseph G. McCann, the Company's controllerand industrial relations manager, received a telephone call from Business AgentSchindler's secretary to ascertain the name of the individual to whom Schindler had22 The foregoing findings are based on Kelly's uncontroverted testimony.Morrisontestified that he did not recall what was specifically said in this conversationbut thatit seemed to him that "it was more or less the same thing"that Kelly told him onJanuary 6. I have no reason to doubt the veracity of Kelly's testimony.Admittedly,he was very anxious to be reinstated in the Union and returned to work and would bestronglymotivated to disclose to Morrison International Vice President Moran's sup-porting views.23Kelly, who was in Morrison's private office,left during these discussionsu It appears that at this time all the painters on the seniority list were alreadyemployed in the shipyard and the Company needed more employees in this classification.As discussed earlier, Schindler testified that on January 6, when Santoro paid his rein-statement fee, he also told Santoro that he could return to work as a new employeebecause the Company had requested the Union to send it four painters. If Schindlerhad actually made such statements to Santoro at that time-and I have found con-trariwise-one may well wonder why Schindler should have been angered, as Schindlerindicated he was, that Santoro was working on January 8 and why it was necessary torepeat to Santoro that he had lost his job but could return to work as a new employee21 Santoro continued working in the yard until January 13 when he was laid off.About March 27 the Company recalled him and Santoro worked for 2 more weeksAsof the time of the hearing, this was the last period of employment with the Company.26 Jenkins was recalled to work in March.At the time of the hearing Jenkins wasagain in laid-off status.27Although Controller McCann originally testified that the events described aboveoccurred on Tuesday or Wednesday (January 7 or 8), he later testified that it was onWednesday, the time indicated in Timekeeper Morrison's testimony CRAMP SHIPBUILDING & DRYDOCK COMPANY513given the delinquency notice on January 3. Schindler's secretary indicated that sheneeded the name for a letter Schindler had directed her to write to the Company toconfirm such notification.Being totally unaware of the facts, McCann checkedwith Timekeeper Morrison, his subordinate, who stated that it was he to whomSchindler had spoken.McCann thereupon communicated this information to Schind-ler's secretary.Later that day, McCann instructed Morrison to withhold personnelaction on the notification until the confirmatory letter from the Union arrived.On Friday, January 10, McCann received the letter dated January 7, signed bySchindler, which reads as follows:As per telephone conversation with the Field Office on Friday, January 3, 1963,pertainingtoArticle 1-Section 3, we are hereby notifying you that the menlisted below are no longer members in good standing with Local 329.The letter then listed the names of Grecco, Jenkins, Kelly, Mock, and Santoro.25Although no specific action was requested in the letter, McCann directed Morrisonto proceed with the discharges.On January 16 Morrison prepared the customarypersonnel action memo which showed that Kelly, Jenkins, Santoro, and Mock weredischarged on January 8 because they were not in good standing with the Union.8.Kelly's prior defaults in the payment of dues;his internal union activitiesAs discussed in the concluding findings,infra,the Union takes the position thatBusinessAgent Schindler rejected Kelly's tender of his reinstatement fee because ofhis prior dues delinquencies.It is undisputed that before the delinquency hereinvolved Kelly lost his membership in good standing for nonpayment of dues onAugust 1, 1963, and December 1, 1959.29However, it appears that the August 1963default was occasioned by the Company's failure to deduct Kelly's dues pursuant toa checkoffarrangementand to remit them to the Union, as was also the case withother employees. Incidents of this type probably account for the successful efforts ofKelly and other employees to have the checkoff eliminated from the current bargain-ing agreement, over Schindler's opposition. It also appears that a similar checkoffarrangement was in existence during Kelly's 1959 default while the Company's pred-ecessor operated the yard.On both occasions,Kelly was reinstated to membershipon payment of his reinstatement fee.30Moreover, there is some evidence, althoughit isnot entirely clear, that Kelly had suffered another default in 1957 or 1958, longbefore Schindler was elected business agent for the Union. Significantly, Schindlerwas unable to testify whether he had ever warned Kelly that he risked discharge orloss of seniority should he again become delinquent.31 It is also noted that, althoughSchindler testified that a month or two before the delinquencies here in question therewere other employees who lost seniority or were discharged because of their failureto pay dues, he was unable to give with any degree of certainty the names of suchindividuals or information as to whether they had paid or offered to pay reinstatementfees orwhether they had returned to work after their default.Concerning Kelly's internal union activities, it is clear that Kelly supported themovement among employees to eliminate the dues checkoff provision from the cur-rent contract which was negotiated in August 1963 because it was being ineffectuallyadministered by the Company.As indicated in Schindler's testimony, he regardedKelly as one of those responsible for the discontinuance of the checkoff, which workeda "hardship" on the Union. In addition, during the June 1963 elections, Kelly openlycampaigned against Schindler and Fischer,who were running for business agent andpresident, respectively.Schindler won election but not Fischer.Thereafter, Kellywas an active member of a group that opposed Schindler's appointment of Fischer assteward in the shipyard the following November, and as head steward about a monthlater.This matter was the subject of discussion at a regular union meeting held onDecember 10, 1963. Following this meeting, Kelly and four or five other membersAlso listed were two other names which the Company deleted after receiving theletter.No reason was given for the deletion but it is clear that these individuals arenot involved in this proceeding.29 It appears that the contracts then in effect also contained a union-security provision8iKelly last paid his reinstatement fee on August 20, 1963, after protesting to-Schindler,and was officially reinstated on September 9, 1963.Before that he was rein-stated February 24, 1961,after his 1959 default.311 am not convinced by Schindler'sunsupported testimony that he believed thatemployees were told at quite a few membership meetings that employees would sufferloss of seniority If they became delinquent in the future.783-133-66-vol. 151-34 514DECISIONS OF NATIONAL LABOR RELATIONS BOARDcirculated petitions for a special meeting to consider the steward question and thematter of field dues.This was the meeting that was held on January 7, which Inter-nationalVice PresidentMoian attended and from which Kelly was ousted bySchindler.B. Concluding findings1.Contentions of the parties; applicable precedentThe General Counsel contends that the record establishes that the RespondentCompany, at the instance of the Respondent Union and with knowledge of the facts,discriminatorily discharged Jenkins, Santoro, and Kelly in violation of Section 8(a) (3)and (1) of the Act and that the Union violated Section 8(b)(2) and (1)(A) of theAct by causing such discrimination. It is his position that the Respondents may notrely on theirunion-security agreement to justify these discharges.Specifically, withrespect to Jenkins and Santoro, the General Counsel argues that the Union had waivedtheir dues delinquency when prior to their discharge on January 8 it had acceptedtheir tendered reinstatement fees which were required to regain membership in goodstanding, and permitted them to return to work without any suggestion that theirseniority or other job rights had been forfeited.With respect to Kelly, the GeneralCounsel urges that he was discharged for reasons not sanctioned by the Act, namely,his participation in the successful employee effort to eliminate the dues checkoff provi-sion from the current contract, his election campaign activities against Business AgentSchindler and Steward Fischer in June 1963, and his opposition to Schindler's subse-quentappointment of Fischer as steward.As an additional ground for finding dis-criminationagainstKelly, the General Counsel contends that the Union's refusal toacceptKelly's tendered reinstatement fee unlawfully deprived him of the sameopportunity available to the other delinquent employees to remedy his default.The Respondents, on the other hand, rely on their union-security agreement tovindicate their action.They claim that the Company simply complied with its con-tractual obligation and the Union's lawful request when it discharged Jenkins, San-toro, and Kelly on January 3 solely because they failed to pay their periodic duesnecessary to maintain membership in good standing in the Union, as required bythe union-securityagreement.The Respondents argue that these discharges werenot illegalizedby the Union's subsequent acceptance of Jenkins' and Santoro's belatedtenders of their reinstatement fees or by permitting them to return to work, whichthe Respondentsinsistwas,as new employees without their accrued seniority.Asfor the rejection of Kelly's tendered reinstatement fee, the Unionmaintainsthat it waswithin its rights recognized by the proviso toSection8(b) (1) (A) of the Act 32 todeny him membership. Such rejection, the Respondents assert, did not interferewith Kelly's right to seek new employment with the Company. In any event, the'ompany argues that it may not be found to be in violation of the Act as it had noreasonable grounds tobelieve that the Union requested the discharges of the namedemployeesfor reasonsnot authorized by the Act.It is settled law that an employee subject to a validunion shopclause, such as thathere involved, is obligated, as a condition of employment, to maintain membershipin the contracting union by payment of the required periodic dues.Under the Board'srecent rulings,33 an employee who fails to perform the obligation thus imposed onhim cannot escape the penalty of discharge if he belatedly tenders his dues after theunion had already requested his discharge because of his dues delinquency, eventhough at the time of the tender the employer had not yet acted on the union'srequest.In the Board's opinion, a contrary holding would weaken the effective andorderly enforcement of union-security agreements sanctioned by Congress.However,the Board has made it lucidly clear that in such cases of tender after request it stillintended to "look to the record to determine the real reason for the parties' subse-quent conduct." 34While an unaccepted belated tender of delinquent dues after adischarge request may not bar compliance by an employer in a proper case, the Boardhas also recognized that a different result may be justified where the union acceptsand retainsthe delinquent employee's proffered dues before the company dischargedhim.The circumstances surrounding the acceptance and retention of the dues maybe such as to warrant the inference that the union waived its right to insist on the32 In pertinent part, the proviso to Section 8(b) (1) (A) provides that a labor orga-nization has the right "to prescribe its own rules with respect to the acquisition orretention of membership therein "33GeneralMotors Corporation,134 NLRB 1107, overruling to this extentAluminumWorkers International Union, Local No 135, AFL (The Metal Ware Corporation),112NLRB 619, 621. See alsoAcme Fast Freight, Inc.,134 NLRB 1131.11General Motors Corporation, supra,at 1109 CRAMP SHIPBUILDING&DRYDOCK COMPANY515discharge.35This seems to be but an application of the statutory prohibition againstthe use of a union-security agreement to justify a discharge for reasons other thanthe nonpayment of periodic dues and initiation fees uniformly required.Under thelanguage of the Act,"[n]o affirmative finding as to the cause of the discharge isneeded." 362.Santoro's and Jenkins' dischargeApplying the foregoing principles to Santoro's and Jenkins'cases,I find that theirdischarge was violative of the Act.From the findings I have heretofore made, it isclear that their employment was terminated,on the Union's demand, on January 8,and not on January 3,as the Respondents insist. I have no doubt that on the latterdate the instructions that Business Agent Schindler and Steward Fischer gave toTimekeeper Morrison plainly indicated that the delinquent employees were to betemporarily laid off or suspended until they straightened out their delinquency withthe Union 37 Indeed,Fischer informed Morrison that he could rely on a "reinstate-ment receipt"issued by the Union as evidence that the delinquent employees hadstraightened out with the Union and could return to work.That only a temporarysuspension of employment was intended by the Union's demand unless the employeefailed to rectify his default is also shown by the fact that it was its consistent pastpractice to afford delinquent employees of the Company an opportunity to regaintheirmembership in good standing by the payment of a reinstatement fee.38More-over, the record establishes that when such employees were restored to good standingtheir seniority and other job rights were not impaired.Schindler's testimony thatthis practice was changed in October 1963 was far from convincingOn the con-trary, I find that the Union's acceptance of Santoro's and Jenkins' reinstatement feeswas without the slightest suggestion that they had lost their jobs because of their delin-quency or that their job tenure or seniority had otherwise been forfeited.Significantly,when Santoro was informed for the first time on January 8 that he was discharged butcould remain as a new employee,he violently protested to Schindler and demandeda refund of his $100 reinstatement fee, which Schindler refused to make.As previously discussed,there is no question that Santoro paid his $100 reinstate-ment fee on January 6 and Jenkins on January 7Both were permitted to return towork on January 6.I find that the Union'sacceptance of their reinstatement feeswas without any understanding or qualification that their job tenure or seniority rightswere in any manner prejudiced by their delinquency.In these circumstances and inlight of all the evidence,I find that the Union,by accepting and retaining the tenderedreinstatement fees, waived its right to demand the discharge of Santoro and Jenkinsfor failing to comply with the terms of the union-security agreement.39As the Com-pany was fully aware of these facts and those surrounding Santoro's and Jenkins'initial layoff and subsequent discharge after their return to work, I find that it hadreasonable grounds to believe that their discharge was requested for reasons other°Colgate-Palmolive Company,138 NLRB 1037,F. J Burns Diayinq. Inc,129 NLRB252,ProducersTransport,Inc,125NLRB 1056,enforcement denied on other grounds2S4 F 2d 438(CA7) ; International Woodworkers of America,AFL-CIO,Local Union13-1733(Ralph L Smith Lumber Co.),119 NLRB 1681,enfd 264 F.2d 649 (CA. 9)SaInternational Union of Electrical,Radio andMachineWorkers,AFL-CIO, FrigidareLocal801, 307 F 2d 679, 684(CAI) C), cert denied 371 U S 936.37Duringthe course of Steward Fischer'scross-examination by the General Counselconceimng the requirement that delinquent employees straighten out their delinquencywith the Union before they could return to work,Fischer voiced his personal disapprovalof that practice in these words:"If I was a business agent,I'd throw . [the delin-quent employees]the hell out of the Local for not paying their dues and give their jobto somebody else.""This is in accord with the view International Vice President Moran expressed toKelly thatSchindler lacked the authority to prevent him from being reinstated as longas lie had ajob at the shipyardMoreover,ifSchindler'sdemand contemplated apeunanent severance of employment,itwould impugn his testimony that he did not seekthe discharge of Foreman Grecco, one of the named delinquent employees,because be wasoutside the bargaining unit and not subject to the union-security agreement.19111view of my determination herein, I consider it unnecessary to pass upon theGeneral Counsel'scontention based onAmerican Bakery and Confectionery Workers In-ternational Union,AFL-CIO,Local 173(Continental Baking Company,Inc.),128 NLRB937. 940,that the Union unlawfully caused the discharge of Santoro and Jenkins as ameans of concealing the illegalityof Kelly'sdischarge. 516DECISIONS OF NATIONAL LABOR RELATIONS BOARDthan their delinquency.40Accordingly, I conclude that the Union violated Section8(b) (2) and (1) (A) of the Act by causing the Company to discharge Santoro andJenkins and that the Company violated Section 8 (a) (3) and (1) of the Act by acced-ing to the Union's demand.3.Kelly's dischargeComing to Kelly's case, I find that he, unlike Santoro and Jenkins, was dischargedon January 3, in accordance with the Union's instructions to the Company not to allowthe delinquent employees to return to work unless they straightened out with theUnion.Plainly, the Union, by rejecting Kelly's tendered reinstatement fee, had nointention of affording Kelly the same opportunity to be reinstated in the Union, andthereby in his job, as that available to other delinquent employees of the Companyunder the Union's then existing practice.As far as the record shows, this was unprec-edented.The Union, however, insists that this denial of reinstatement was itsprivilege.It is true, as the Union argues, that the proviso to Section 8(b) (1) (A) ofthe Act recognizes a labor organization's right to "prescribe its own rules with respectto the acquisition or retention of membership therein" and therefore the Union cannotbe compelled to reinstate Kelly.as a member.However, it is equally beyond con-troversy that the Act also prohibits use of a union-security agreement to deprive anemployee of his job rights if membership "was not available to ... [him] on the sameterms and conditions generally applicable to other members" or if "membership wasdenied or terminated for reasons other than the failure of the employee to tender theperiodic dues and the initiation fees uniformly required as a condition of acquiring orretaining membership." 41The Respondents seek to excuse this disparate treatment of Kelly because of hisrecord of prior dues delinquencies.However, as discussed above, Kelly was in defaultin 1959, and the next time in August 1963.42 On the latter occasion, the Companyfailed to deduct Kelly's dues from his wages and to remit them to the Union pursuantto a checkoff system then in effect in the shipyard.His default in 1959 seems to haveoccurred under similar circumstances when the Company's predecessor operated theyard and before Business Agent Schindler was elected to officeI find it difficultto believe that his prior delinquencies actually dictated Schindler's treatment ofKelly.Significantly, they were not even mentioned on January 6 when SchindlerrejectedKelly's tendered reinstatement fee; nor was Kelly ever forewarned that arepetition of his delinquency would result in loss of his employment in the shipyardor his job rights. In these circumstances, it appears to me that the Union seized uponKelly's past delinquencies as a pretext to conceal its true motivation which was quiteclearly revealed, at least in part, in Schindler's outbursts in response to Kelly's effortsto persuade him to accept his tendered reinstatement fee on January 6.On thatoccasion, Schindler called Kelly a "trouble maker" who was responsible for thedelinquency of all the employees who had failed to pay their dues It is undeniablethat these remarks referred to Kelly's support of the successful movement during theAugust contract negotiations to eliminate the dues checkoff from the current contract.Clearly, Schindler viewed the termination of the checkoff as creating a "hardship"for the Union. In addition to this, it is also highly probable that Kelly's electioncampaign activities in June 1963 against Schindler and Steward Fischer and hisopposition to Schindler's appointment of Fischer as steward in November 1963, andas head steward the following month also contributed to Schindler's decision to rejectKelly's reinstatement fee, acceptance of which would have entitled Kelly to return towork under the same terms and conditions as before his layoff.43 The fact that otheremployees had also engaged in the foregoing activities against whom Schindler hadnot taken reprisal action does not exculpate the discrimination against Kelly.Notonly is there no evidence that such employees had defaulted in the payment of their40Colgate-Palmolive Company, supra; F J Burns Draying, Inc., supraThe casesrelied upon by the Company to relieve it of liability are clearly factually distinguishable.11Section 8(a) (3) of the Act,RadioOfficers'Union of the Commercial TelegraphersUnion v. N L.R B. (A H. Bull Steamship Company),347 U S. 17, 40.42As previously discussed, the record is not too clear concerning another default priorto 1959, when Kelly was employed by another company4° I am not convinced by Schindler's testimony that he was not antagonistic to Kelly.As evidence of his friendly attitude toward Kelly, Schindler alluded to the fact thatseveral times he had helped Kelly pay his duesHowever, he also testified that the mostrecent occasion was "possibly" in April or May 1963. It is also noted that such assertedassistance antedated Kelly's anti-Schindler activities. CRAMP SHIPBUILDING & DRYDOCK COMPANY517dues which would furnish the opportunity for discrimination, but the Act does notrequire a wholesale discrimination before subjecting the union and the employer toits restraints 44Finally, the Respondents' contention that Kelly's failure to apply for work withthe Company as a new employee relieved them of liability under the Act does notmerit discussion.Certainly the Act does not impose such an obligation on the victimof discrimination.Moreover, it would have been a futile gesture for Kelly to seekemployment with the Company, especially since the Respondents never revealed anydisposition to permit his return.Accordingly, I find that the Union, in violation of Section 8(b) (2) and (1) (A)of the Act, caused the Company to discriminate against Kelly.As the Company wasfully aware of the Union's rejection of Kelly's tendered reinstatement fee and did notbother to verify the Union's reason, and as the Company was also familiar with thefacts and circumstances surrounding the concurrent discriminatory treatment theUnion accorded to Santoro and Jenkins, I find that the Company had reasonablegrounds to believe that membership was not available to Kelly on the same termsand conditions generally applicable to other company employees and that his dis-charge was for reasons other than his failure to tender periodic dues. I thereforeconclude that Kelly's discharge constituted a violation of Section 8 (a) (3) and (1) ofthe Act on the Company's part.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondents, set forth in section III, above, occurring in con-nection with Respondent Company's operations described in section I, above, have aclose, intimate, and substantial relation to trade, traffic, and commerce among theseveral States and tend to lead to labor disputes burdening and obstructing commerceand its free flow.V. THE REMEDYPursuant to Section 10(c) of the Act, I recommend that the Respondent cease anddesist from engaging in the unfair labor practices found and take certain affirmativeaction designed to effectuate the policies of the Act.To redress the discriminatory discharge of Kelly, I recommend that the Respond-ent Company offer him immediate and full reinstatement to his former or a sub-stantially equivalent position, without prejudice to his seniority or other rights andprivileges.As for Santoro and Jenkins, who were also discriminatorily discharged,they were permitted to return to work but as new employees without their previouslyaccrued seniority and as a result suffered layoffs they would not have otherwise experi-enced.To remedy this situation, I recommend that the Company restore these twoemployees to their former or substantially equivalent positions, together with theseniority and rights and privileges they would have enjoyed had discrimination notbeen practiced against them. Since the Respondent Union caused these discharges, Irecommend that the Union notify the Company in writing, and furnish a copy of suchnotice to Kelly, Santoro, and Jenkins, that it has withdrawn its objections to theiremployment without prejudice to their seniority, rights, and privileges, and that itrequests such unqualified reinstatement.As found above, both Respondents are legally responsible for the discriminationsuffered by the named employees, although the brunt of the guilt rests upon the Union.In accordance with well-established precedent, I recommend that the Union and theCompany jointly and severally make Kelly, Santoro, and Jenkins whole for any loss ofpay they may have suffered by reason of the discrimination against them by the pay-ment to each of them of a sum of money equal to that which he normally would haveearned from the date of the discrimination against him to the date of the Company'soffer of reinstatement, less his net earnings during the said period.45However, theUnion's liability shall be tolled 5 days after it serves the written notice of withdrawalof objections mentioned above.Backpay shall be computed with interest on aquarterly basis in the manner prescribed by the Board in F.W. Woolworth Company,90 NLRB 289, 291-294, andIsis Plumbing & Heating Co.,138 NLRB 716. Tofacilitate the computation, as well as to clarify the named employees' right to rein-44N.L.R.B. v.W. C. Nabors, d/b/a W. C. NaborsCompany,196P. 2d 272, 276 (C A.5), enfg. 89 NLRB538, cert. denied344 U S. 86545Of course,ifKelly, Santoro, or Jenkins would have beenlaid off for economic rea-sons at any time aftertheir originaldiscriminatorydischarge,notwithstandingthe reten-tion of their accrued seniority,they wouldnot be entitledto backpay for such period oflegitimate layoff.By thesame token,moneys earnedby them duringsuch period wouldnot be Included in the computationof backpay. 518DECISIONS OF NATIONAL LABOR RELATIONS BOARDstatement, the Company shall make available to the Board, upon request, payroll andother records necessary and appropriate for that purpose. I further recommend'that the Company notify these employees of their rights to reinstatement on applica-tion if they are serving in the Armed Forces of the United States. The posting ofappropriate notices is also recommended.Upon the basis of the foregoing findings of fact and upon the entire record in the-case,I make the following:CONCLUSIONS OF LAW1.The Respondent Company is engaged in commerce within the meaning of Sec-tion 2(6) and (7) of the Act.2.The Respondent Union is a labor organization within the meaning of Section,2(5) of the Act.3.By discriminating in regard to the hire and tenure of employment of Callistus J.Respondent Union, the Respondent Company has engaged in and is engaging inunfair labor practices within the meaning of Section 8 (a) (3) and (1) of the Act.4.By causing the Respondent Company thus to discriminate against the above-named employees,the Respondent Union has engaged in and is engaging in unfairlabor practices within the meaning of Section 8(b)(2) and (1)(A) of the Act.5.The aforesaid unfair labor practices affect commerce within the meaning ofSection 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the foregoing findings of fact and conclusions of law and upon the entirerecord in the case, and pursuant to Section 10(c) of the National Labor RelationsAct, as amended, it is ordered that:A. The Respondent, Cramp Shipbuilding & Drydock Company, Philadelphia,Pennsylvania, its officers, agents, successors, and assigns, shall.1.Cease and desist from:(a)Encouraging membership in Local 329, International Brotherhood of Boiler-makers, Iron Shipbuilders, Blacksmiths, Forgers and Helpers of America, AFL-CIO,by discharging employees or in any other manner discriminating against them in regardto hire or tenure of employment or any teim or condition of employment, except tothe extent permitted by the proviso to Section 8 (a) (3) of the Act.(b) In any like or related manner interfering with, restraining, or coercing employ-ees in the exercise of the rights guaranteed in Section 7 of the Act.2.Take the following affirmative action which is necessary to effectuate the policiesof the Act:(a)Offer Callistus J. Kelly, George Santoro, and Thomas J. Jenkins immediateand full reinstatement to their former or substantially equivalent positions, withoutprejudice to their seniority or other rights and privileges, as provided in the section ofthe Trial Examiner's Decision entitled "The Remedy."(b) Jointly and severally with the Respondent Union make whole the above-namedemployees for any loss of earnings suffered by them by reason of the discrimination,as provided in the section of the Trial Examiner's Decision entitled "The Remedy "(c)Notify the above-named employees, if they are serving in the Armed Forcesof the United States, of their right to full reinstatement upon application in accordancewith the Selective Service Act and the Universal Military Training and Service Act of1948, as amended, after discharge from the Armed Forces.(d) Preserve and, upon request, make available to the Board or its agents, forexamination and copying, all payroll records, social security payment records, time-cards, personnel records and reports and all other records necessary to analyze theamount of backpay due and the right to reinstatement under the terms of this Recom-mended Order.(e)Post at its shipyard in Philadelphia, Pennsylvania, copies of the attachednoticemarked "Appendix A." 46Copies of said notice, to be furnished by theRegional Director for Region 4, shall, after being duly signed by the RespondentCompany's representative, be posted by the Respondent Company immediately uponreceipt thereof and maintained by it for a period of 60 consecutive days thereafter in411n the event that this Recommended Order be adopted by the Board,the words "aDecision and Order" shall be substituted for the words "the Recommended Order of aTrialExaminer" in the notice. In the further event that the Board's Order be en-forced by a decree of a United States Court of Appeals, the words "a Decree of theUnited States Court of Appeals, Enforcing an Order" shall be substituted for the words"a Decision and Order " CRAMP SHIPBUILDING & DRYDOCK COMPANY519conspicuous places, including all places where notices to employees are customarilyposted.Reasonable steps shall be taken by the Respondent Company to insure thatsaid notices are not altered, defaced, or covered by any other material.(f)Post at the same places and under the same conditions as set forth in paragraph(e), above, andas soonas they are forwarded by the Regional Director, copies ofthe Respondent Union's attached notice marked "Appendix B."(g)Mail to the Regional Director for Region 4 signed copies of Appendix Afor posting by the Respondent Union at its meeting hall and offices.Copies of saidnotice, to be furnished by the Regional Director, shall, after being duly signed by arepresentative of the Respondent Company, be forthwith returned to the RegionalDirector for such posting.(h)Notify the Regional Director for Region 4, in writing, within 20 daysfrom the receipt of the Trial Examiner's Decision, as to what steps the RespondentCompany has taken to comply herewith 47B. The Respondent, Local 329, International Brotherhood of Boilermakers, IronShipbuilders, Blacksmiths, Forgers and Helpers of America, AFL-CIO, Philadelphia,Pennsylvania,its officers,representatives,and agents,shall:1.Cease and desist from:(a)Causing or attempting to cause the Respondent Cramp Shipbuilding & Dry-dock Company to discriminate against employees in violation of Section 8(a)(3)of the Act.(b) In any like or related manner restraining or coercing employees of theRespondent Company in the exercise of the rights guaranteed in Section 7 of the Act.2.Take the following action which is necessary to effectuate the policies of the Act(a) Jointly and severally with the Respondent Company make whole Callistus J.Kelly, George Santoro, and Thomas J. Jenkins for any loss of pay suffered by themby reason of the discrimination, as provided in the section of the Trial Examiner'sDecision entitled "The Remedy."(b)Notify the Respondent Company and the above-named employees in writingthat it withdraws its objections to the above-named employees' employment andrequests the Respondent Company to offer them reinstatement to their former orsubstantially equivalent positions, without prejudice to their seniority or other rightsand privileges previously enjoyed.(c)Post at its meeting hall and offices copies of the attached notice marked"Appendix B." 48Copies of said notice, to be furnished by the Regional Directorfor Region t, shall, after being duly signed by the Respondent Union's representative,be posted by the Respondent Union immediately upon receipt thereof and maintainedby it for a period of 60 consecutive days thereafter in conspicuous places, includingall places where notices to members are customarily posted.Reasonable steps shallbe taken by the Respondent Union to insure that said notices aie not altered, defaced,or covered by any othermaterial.(d) Post at the same places and under the same conditions as set forth in paragraph(c) above, and as soon as they are forwarded by the Regional Director, copies of theRespondent Company's attached notice marked "Appendix A."(e)Mail to the Regional Director for Region 4 signed copies of Appendix B forposting by the Respondent Company at its shipyard.Copies of said notice, to befurnished by the Regional Director, shall, after being signed by the RespondentUnion's representative, be forthwith returned to the Regional Director for suchposting.(f)Notify the Regional Director for Region 4, in writing, within 20 days from thereceipt of the Trial Examiner's Decision, what steps the Respondent Union has takento comply herewith4947In the event that this Recommended Order be adopted by the Board, this provisionshall be modified to read: "Notify said Regional Director,Inwriting,within 10 daysfrom the date of this Order, what steps the Respondent Company has taken to complyherewith "48 See footnote 46.4e See footnote 47APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board and in order to effectuate the policies of the National Labor Rela-tions Act, as amended, we hereby notify our employees that-WE WILL NOT encourage membership in Local 329, International Brotherhoodof Boilermakers, Iron Shipbuilders, Blacksmiths, Forgers and Helpers of Amer- 520DECISIONS OF NATIONAL LABOR RELATIONS BOARDica,AFL-CIO, by discharging employees or in any other manner discriminatingagainst them in regard to hire or tenure of employment or any term or conditionof employment, except to the extent permitted by the proviso to Section8 (a) (3 )of the Act.WE WILL NOT in any like or related manner interfere with, restrain, or coerceemployees in the exercise of the rights guaranteed in Section 7 of the Act.WE WILL offer Callistus J. Kelly, George Santoro, and Thomas J. Jenkinsimmediate and full reinstatement to their former or substantially equivalent posi-tions,without prejudice to the seniority or other rights and privileges theypreviously enjoyed.WE WILL, jointly and severally with Local 329, International Brotherhood ofBoilermakers, Iron Shipbuilders, Blacksmiths, Forgers and Helpers of America,AFL-CIO, make whole each of the above-named employees for any loss ofearnings suffered by them by reason of the discrimination, as provided in thesection of the Trial Examiner's Decision entitled "The Remedy."All our employees are free to become, remain, or refrain from becomingor remain-ing,members of the above-named Union, except to the extent that such right may beaffected by an agreement requiring membership in a labor organization as a conditionof employment, as authorized by Section 8(a)(3) of the Act.CRAMP SHIPBUILDING & DRYDOCK COMPANY,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NOTE.-We will notify Callistus J. Kelly, George Santoro, and Thomas J. Jenkins,if presentlyserving inthe Armed Forces of the United States, of their right to fullreinstatement upon application in accordance with the Selective Service Act and theUniversalMilitary Training and Service Act of 1948, as amended, after dischargefrom the Armed Forces.This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, 1700Bankers Securities Building, Walnut and Juniper Streets, Philadelphia, Pennsylvania,Telephone No. 735-2612, if they have any question concerning this notice or com-pliance with its provisions.APPENDIX BNOTICE TO ALL MEMBERSPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act,as amended,we hereby notify you that:WE WILL NOT cause or attempt to cause Cramp Shipbuilding & DrydockCompany todiscriminate againstemployees in violation of Section 8(a)(3) ofthe Act.WE WILL NOT in any like or related manner restrain or coerce employees ofCramp Shipbuilding & Drydock Company in the exercise of the rights guaranteedin Section 7 of the Act.WE WILL, jointly and severally with the above-named Company, make wholeCallistus J. Kelly, George Santoro, and Thomas J. Jenkins for any loss of paysuffered by them by reason of the discrimination, as provided in the section ofthe Trial Examiner's Decision entitled "The Remedy."WE WILL notify theabove-namedCompany andemployees in writing that wewithdraw our objections to the employment of these employees by the Companyand that we request the Company to offer these employees reinstatement to theirformer or substantially equivalentpositions,without prejudice to the seniorityor other rights and privileges previously enjoyed by themLOCAL 329, INTERNATIONALBROTHERHOOD OF BOILER-MAKERS, IRON SHIPBUILDERS,BLACKSMITHS,FORGERSAND HELPERSOF AMERICA, AFL-CIO,Labor Organization.Dated-------------------By-------------------------------------------(Representative)(Title)Thisnotice must remainposted for 60 consecutive days from the date ofposting,and must not be altered, defaced, or covered by any othermaterial. THE GREIF BROS. COOPERAGE CORP., ETC.521Employees may communicate directly with the Board's Regional Office, 1700Bankers Securities Building,Walnut & Juniper Streets, Philadelphia, Pennsylvania,Telephone No. 735-2612, if they have any question concerning this notice or com-pliance with its provisions.The Greif Bros.Cooperage Corp.(Seymour & Peck Division)andUnited Steelworkers of America,AFL-CIO.CaseNo.1-CA-4489.March 10, 1965DECISION AND ORDEROn September 30, 1964, Trial Examiner Sidney Sherman issuedhis Decision in the above-entitled case, finding that the Respondenthad engaged in and was engaging in certain unfair labor practicesand recommending that it cease and desist therefrom and takecertain affirmative action, as set forth in the attached Trial Examin-er'sDecision.Thereafter, the Respondent filed exceptions to theTrial Examiner's Decision and a brief in support thereof.TheGeneral Counsel filed a brief in support of the Trial Examiner'sDecision.Pursuant to the provisions of Section 3(b) of the National LaborRelationsAct, as amended, the National Labor Relations Boardhas delegated its powers in connection with this case to a three-member panel [Members Fanning, Brown, and Jenkins].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered theTrial Examiner's Decision, the exceptions and brief, and the entirerecord in this case, and hereby adopts the findings, conclusions,and recommendations of the Trial Examiner.ORDERPursuant to Section 10(c) of the National Labor Relations Act,as amended,the Board hereby adoptsas itsOrder the Order recom-mended by the Trial Examiner, and orders that Respondent, TheGreifBros.Cooperage Corp. (Seymour & Peck Division), itsofficers,agents, successors,and assigns, shall take the action setfor inthe TrialExaminer'sRecommended Order, with the follow-ing addition :Add the following to paragraph 2(a) of the Trial Examiner'sRecommended Order :"Notify the employees entitled to reinstatement, if presentlyserving inthe Armed Forces of the United States, of their rightto full reinstatement upon applicationin accordancewith the151 NLRB No. 61.